Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 1 of 15 PageID #: 6311




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   ANA FLORES, RENE FLORES, MARIA
   MAGDALENA HERNANDEZ, MAGALI
   ROMAN, MAKE THE ROAD NEW YORK, AND           Case No. 2:18-cv-03549 (GRB) (ST)
   NEW YORK COMMUNITIES FOR CHANGE,

                          Plaintiffs,
              v.

   TOWN OF ISLIP, ISLIP TOWN BOARD,
   SUFFOLK COUNTY BOARD OF ELECTIONS,

                          Defendants.




    [PROPOSED] JOINT SETTLEMENT AGREEMENT AND CONSENT JUDGMENT
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 2 of 15 PageID #: 6312




         The Town of Islip is a geographical and political subdivision of the State of New York.

  Islip is governed by a Town Supervisor and four Town Council Members. The Supervisor and

  Council Members together constitute the Islip Town Board, which is vested with the powers of

  the Town. Council Members serve four-year terms, with the terms staggered so that two are

  elected every other year, in odd-numbered years. Council Members are elected using an at-large

  structure. The Suffolk County Board of Elections administers elections in Islip, including Islip

  Town Council elections.

         Plaintiffs Ana Flores, Rene Flores, Maria Magdalena Hernandez, Magali Roman, Make

  the Road New York, and New York Communities for Change filed a complaint in this case on

  June 18, 2018. The complaint alleges that the at-large structure employed for Islip’s Town

  Council elections violates Section 2 of the Voting Rights Act, 52 U.S.C. § 10301. The

  Defendants are the Town of Islip and the Islip Town Board (collectively, the “Islip Defendants”),

  and the Suffolk County Board of Elections ( “BoE”).

         To avoid further litigation, Plaintiffs and the Defendants have agreed that this lawsuit

  should be resolved through the terms of this Consent Judgment, ordering replacement of the at-

  large system with councilmanic districts for the election of Town Council Members.

         Under New York State law, approval through a public referendum is required to change

  Islip’s electoral system from at-large to councilmanic districts. N.Y. Town Law § 85. In 2006, a

  referendum to that effect failed, resulting in continued use of the at-large system for electing

  Town Council Members pursuant to New York State law. Because Islip’s at-large system is

  mandated by New York State law, the Court “must be certain that the [consent] decree 1)

  spring[s] from and serve[s] to resolve a dispute within the court's subject-matter jurisdiction, 2)

  come[s] within the general scope of the case made by the pleadings, and 3) further[s] the
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 3 of 15 PageID #: 6313




  objectives of the law upon which the complaint was based.” Kozlowski v. Coughlin, 871 F.2d

  241, 244 (2d Cir. 1989).

         Under Thornburg v. Gingles, 478 U.S. 30 (1986), Plaintiffs must prove three

  preconditions to maintain a claim that an at-large electoral system is invalid under Section 2 of

  the Voting Rights Act. Then, the issue is whether, “based on the totality of circumstances,”

  members of the minority group “have less opportunity than other members of the electorate to

  participate in the political process and to elect representatives of their choice” when the at-large

  system is used for Islip Town Council elections. 52 U.S.C. § 10301(b).

         The Court has found that the three preconditions are established in this case. First, Islip’s

  Hispanic or Latino citizen voting-age population is “sufficiently large and geographically

  compact to constitute a majority in a single member district” if the Town is divided into four

  single-member districts. Id. at 38. Second, Hispanic or Latino voters in Islip are “politically

  cohesive” in elections for Town Council. Id. Third, the relevant majority group in 2020 in Islip

  votes “sufficiently as a bloc to enable it … usually to defeat the minority’s preferred

  candidate[s]” for Town Council, as this precondition has been applied by the United States Court

  of Appeals for the Second Circuit. Id. at 38; see Goosby v. Town Bd. of Town of Hempstead,

  N.Y., 180 F.3d 476, 493–94 (2d Cir. 1999).

         The Court’s findings that the Gingles factors are satisfied creates an “inference” that

  Section 2 is violated under the totality of circumstances test, Pope v. Cty. of Albany,

  94 F. Supp. 3d 302, 343 (N.D.N.Y. 2015). Plaintiffs also have presented other evidence on the

  totality of circumstances.




                                                   -2-
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 4 of 15 PageID #: 6314




         To effectuate this Consent Judgment, Defendants Town of Islip and Islip Town Board

  stipulate that implementation of the at-large system for Islip Town Council elections violates

  Section 2 of the Voting Rights Act.

         Consistent with the stipulation of the Islip Defendants, the Court’s findings on the

  Gingles preconditions, and the inference from those preconditions, the Court finds and concludes

  that implementation of the at-large system for Islip Town Council elections violates Section 2 of

  the Voting Rights Act because, under that system, members of the Hispanic or Latino minority

  group in Islip have less opportunity than other members of the electorate to participate in the

  political process and to elect representatives of their choice.

         Defendant BoE has stated on the record that it contests neither the stipulation by

  Defendants Town of Islip and Islip Town Board nor the Court’s finding that implementation of

  the at-large system for Islip Town Council elections violates Section 2 of the Voting Rights Act.

  Defendant BoE has further stated on the record that it does not contest the relief set forth below.

         Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that:

         1. Defendants are permanently enjoined from the use of an at-large election system in

             Islip Town Council elections, beginning with the regular Town Council elections in

             2021.

         2. In the regular Town Council elections in 2021, the two Town Council seats up for

             election will be filled through separate elections in District 1 and District 2, identified

             in the Districting Plan attached hereto as Exhibit A.

         3. Prior to the regular Town Council elections in 2023, the Town Board will redraw the

             Town Council districts in accordance with paragraphs 4 and 5, below.




                                                   -3-
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 5 of 15 PageID #: 6315




        4. First, the difference between the most populous and least populous district will be no

           more than 10 percent of the ideal district size, based on total population under the

           2020 decennial census.

        5. Second, to the extent permissible under the United States Constitution, District 1 will

           continue to have a majority of Hispanic or Latino citizens of voting age, as defined

           and measured by the five-year American Community Survey data published by the

           United States Census Bureau. The Town Board will rely on the five-year data that is

           most recent as of the time of the redistricting.

        6. In the regular 2023 Town Council elections, the two seats up for election will be

           filled through separate elections in Districts 3 and 4 identified in the Districting Plan,

           as modified by the redistricting performed on the basis of the 2020 census pursuant to

           paragraphs 3 through 5, above.

        7. After the regular 2023 Town Council elections, Town Council seats up for election

           will continue to be filled through separate elections in the districts identified in the

           Districting Plan, as modified by the redistricting performed on the basis of the 2020

           census pursuant to paragraphs 3 through 5, above, and each decennial census

           thereafter.

        8. The Council Members elected in regular Town Council elections will serve staggered,

           four-year terms, as under the at-large system heretofore in effect.

        9. Defendant Suffolk County Board of Elections will administer Town Council elections

           in compliance with the terms of this order and judgment.

        10. Each party will bear its own fees, costs, and expenses, except as provided in

           paragraph 11, below.



                                                 -4-
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 6 of 15 PageID #: 6316




        11. The Town of Islip will pay Plaintiffs $900,000 in fees, costs, and expenses no later

           than forty-five days after this Consent Judgment has been executed by the Court and a

           separate document setting out the Court’s judgment has been entered pursuant to

           Federal Rules of Civil Procedure 58 and 79.

        12. This Court shall retain jurisdiction over this matter to enforce the provisions of this

           Consent Judgment.

        13. All parties retain the right to seek future modification or dissolution of this Consent

           Judgment pursuant to applicable law, see, e.g., Rufo v. Inmates of Suffolk Cty. Jail,

           502 U.S. 367 (1992).



         10/14/2020
  Dated: __________________

                                                           /s/ Gary R. Brown
                                                           _______________________________

                                                           The Honorable Gary R. Brown
                                                           United States District Judge




                                                 -5-
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 7 of 15 PageID #: 6317




   Dated: October 13 , 2020




                                        Andrew Gordon
                                        Daniel H . Levi
                                        Sara E. Hershman
                                        Alexander F. Atkins
                                        Rachael A. Schuman
                                        Anna M. Blum
                                        Luke H. Phillips
                                        1285 Avenue of the Americas
                                        New York, New York 10019-6064
                                        (212) 373-3000
                                        agordon@paulweiss.com
                                        dlevi @paulweiss.com
                                        shershman@pau 1we iss. com
                                        aatkins@paulweiss.com
                                        rschuman@paulweiss.com
                                        ablum @paulweiss.com
                                        lphillips@paulweiss.com

                                        THE LAW OFFICES
                                        OF FREDERICK K. BREWINGTON
                                        Frederick K. Brewington
                                        556 Peninsula Blvd.
                                        Hempstead, New York 11550
                                        (516) 489-6959
                                        fred @brewingtonlaw.com

                                        NEWMAN FERRARA LLP
                                        Randolph M. McLaughlin
                                        1250 Broadway, 27th Floor
                                        New York, New York 10001
                                        (212) 619-5400
                                        rmclaughlin@nfllp.com

                                        Attorneys for Plaintiffs




                                       -6-
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 8 of 15 PageID #: 6318



  Dated: October 13, 2020

                                       For Defendants Town oflslip and Islip Town
                                       Board:




                                       Michael A. Carvin
                                       Louis K. Fisher
                                       Stephen J. Petrany
                                       JONES DAY
                                       51 Louisiana Ave, N.W.
                                       Washington, DC 20001
                                       Tel: (202) 879-3939
                                       Fax: (202) 626-1700

                                       macarvin@jonesday.com
                                       lkfisher@jonesday.com
                                       spetrany@jonesday.com

                                       Laura Washington Sawyer
                                       Jennifer L. Del Medico
                                       Mario J. Cacciola
                                       Shachar Gannot
                                       JONES DAY
                                       250 Vesey Street
                                       New York, New York 10281
                                       Tel: (212) 326-3939
                                       Fax: (212) 755-7306

                                       lwsawyer@jonesday.com
                                       jdelmedico@jonesday.com
                                       mcacciola@jonesday.com
                                       sgannot@jonesday.com

                                       Attorneys for the Town ofIslip and the Islip
                                       Town Board




                                      -7-
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 9 of 15 PageID #: 6319




Dated: October 13, 2020

                                       For Defendant Suffolk County Board of


                                      Jlfe,~6~~
                                       Dennis M. Cohen
                                       Suffolk County Attorney

                                       By: Hope Senzer Gabor
                                       Assistant County Attorney
                                       hope. senzergabor@suffo lkcountyny. gov

                                       By: Michael J. Petre
                                       Assistant County Attorney
                                       michael. petre@suffolkcountyny.gov

                                       Suffolk County Attorney's Office
                                       H. Lee Dennison Building
                                       100 Veterans Memorial Highway
                                       P.O. Box 6100
                                       Hauppauge, NY 11788-0099

                                       Attorneys for Suffolk County Board of Elections




                                      -8-
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 10 of 15 PageID #: 6320




                              EXHIBIT A
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 11 of 15 PageID #: 6321
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 12 of 15 PageID #: 6322

                     [Version of Map for Printing in Black and White]
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 13 of 15 PageID #: 6323



                               Islip Districting Plan Statistics



                                     2010
                                    Census                            %
                    District       Population     Deviation        Deviation

                       1              88,096          4,210             5.0%
                       2              80,997         -2,889            -3.4%
                       3              86,630          2,744             3.3%
                       4              79,820         -4,066            -4.8%

                                                      Total
                           Total     335,543      Deviation            9.8%

                        Ideal
                      District
                         Size         83,886




                   Estimated Citizen-Voting Age Population Percentage
                        2014-2018 American Community Survey

                                                   Non-             Non-
                                    Hispanic      Hispanic         Hispanic
                    District        or Latino      Black            White

                       1                 54%           20%              22%
                       2                 13%            8%              76%
                       3                 15%            9%              74%
                       4                  9%            4%              82%
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 14 of 15 PageID #: 6324



                        Town Council District Assignment for Each Election District

              Town                Town                 Town                Town                 Town
    Election Council    Election Council     Election Council    Election Council     Election Council
    District District   District District    District District   District District    District District

      1         3         51        2          101       2         151       2          201       4
      2         3         52        4          102       2         152       4          202       4
      3         3         53        4          103       3         153       4          203       2
      4         3         54        4          104       1         154       4          204       1
      5         3         55        1          105       2         155       4          205       1
      6         3         56        3          106       4         156       1          206       1
      7         3         57        3          107       3         157       2          207       1
      8         4         58        3          108       2         158       2          208       3
      9         1         59        1          109       3         159       4          209       4
      10        3         60        1          110       2         160       1          210       3
      11        3         61        2          111       1         161       4          211       3
      12        3         62        3          112       2         162       4          212       3
      13        2         63        1          113       1         163       3          213       2
      14        2         64        3          114       4         164       2          214       2
      15        2         65        2          115       1         165       2          215       2
      16        2         66        3          116       4         166       4          216       4
      17        2         67        3          117       1         167       3          217       2
      18        2         68        1          118       4         168       4          218       4
      19        4         69        3          119       1         169       3          219       1
      20        4         70        2          120       2         170       3          220       4
      21        4         71        2          121       3         171       3          221       2
      22        2         72        3          122       2         172       4          222       4
      23        4         73        1          123       3         173       4          223       4
      24        4         74        3          124       1         174       1          224       4
      25        4         75        1          125       1         175       1          225       2
      26        3         76        2          126       4         176       1          226       1
      27        3         77        4          127       3         177       2
      28        3         78        2          128       3         178       4
      29        1         79        4          129       3         179       4
      30        2         80        3          130       4         180       4
      31        3         81        4          131       4         181       1
      32        3         82        3          132       4         182       3
      33        1         83        1          133       3         183       3
      34        3         84        1          134       2         184       3
      35        2         85        1          135       4         185       4
      36        2         86        2          136       3         186       3
      37        2         87        2          137       2         187       4
      38        4         88        4          138       2         188       4
      39        4         89        2          139       4         189       2
      40        3         90        3          140       4         190       3
      41        3         91        2          141       4         191       4
      42        3         92        1          142       4         192       2
      43        3         93        1          143       3         193       3
      44        3         94        1          144       2         194       1
      45        4         95        1          145       4         195       3
      46        2         96        1          146       3         196       3
      47        3         97        3          147       3         197       2
      48        3         98        2          148       3         198       2
      49        2         99        2          149       2         199       1
      50        2         100       1          150       2         200       1
Case 2:18-cv-03549-GRB-ST Document 224 Filed 10/14/20 Page 15 of 15 PageID #: 6325



                    Election Districts in Each Town Council District

     District 1            District 2              District 3            District 4

    9        113        13         105             1        82          8        142
   29        115        14         108             2        90         19        145
   33        117        15         110             3        97         20        152
   55        119        16         112             4        103        21        153
   59        124        17         120             5        107        23        154
   60        125        18         122             6        109        24        155
   63        156        22         134             7        121        25        159
   68        160        30         137            10        123        38        161
   73        174        35         138            11        127        39        162
   75        175        36         144            12        128        45        166
   83        176        37         149            26        129        52        168
   84        181        46         150            27        133        53        172
   85        194        49         151            28        136        54        173
   92        199        50         157            31        143        77        178
   93        200        51         158            32        146        79        179
   94        204        61         164            34        147        81        180
   95        205        65         165            40        148        88        185
   96        206        70         177            41        163        106       187
   100       207        71         189            42        167        114       188
   104       219        76         192            43        169        116       191
   111       226        78         197            44        170        118       201
                        86         198            47        171        126       202
                        87         203            48        182        130       209
                        89         213            56        183        131       216
                        91         214            57        184        132       218
                        98         215            58        186        135       220
                        99         217            62        190        139       222
                        101        221            64        193        140       223
                        102        225            66        195        141       224
                                                  67        196
                                                  69        208
                                                  72        210
                                                  74        211
                                                  80        212
